Matter of Ralph D. v Courtney R. (2014 NY Slip Op 09049)





Matter of Ralph D. v Courtney R.


2014 NY Slip Op 09049


Decided on December 30, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 30, 2014

Acosta, J.P., Moskowitz, Richter, Feinman, Clark, JJ.


13859

[*1] In re Ralph D., III, Petitioner-Appellant,
vCourtney R., Respondent-Respondent.


Buonamici, LaRaus & Di Fabio, LLP, White Plains (Lawrence B. LaRaus of counsel), for appellant.
Cohen Goldstein, LLP, New York (Jeffrey R. Cohen of counsel), for respondent.

Order, Family Court, New York County (Fiordaliza A. Rodriguez, Referee), entered on or about August 23, 2013, which granted respondent mother's motion for an award of attorneys' fees in the amount of $105,680 from petitioner father, in connection with the custody/visitation proceedings, unanimously affirmed, without costs.
In this child custody proceeding, the court properly found that petitioner is the monied party based on his admission of ownership of a 5 acre property in New York that was listed for sale at almost $13 million, the rental income derived from this property, and the significant amounts of money petitioner receives from his father on a regular basis (see Nederlander v Nederlander, 102 AD3d 416, 417 [1st Dept 2013]). Accordingly, it properly determined that petitioner is responsible for respondent's counsel's fees. We note that petitioner has filed three petitions alleging violation of court orders, an enforcement petition and a letter motion, all of which were dismissed or withdrawn after argument.
The record reflects that in determining the appropriateness and necessity of the fees, the court properly considered the services rendered, an estimate of the time involved, and the parties' financial status (see Domestic Relations Law § 237[b]). It also carefully reviewed the billing records and providently exercised its discretion in crediting the testimony related to the fees in finding that they are reasonable.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 30, 2014
CLERK